        Case 1:20-cv-03122-APM Document 32-2 Filed 03/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 National Association for Latino Community
 Asset Builders,

         Plaintiff,
                                                   Civil Action. No. 1:20-cv-3122-APM
 v.

 Consumer Financial Protection Bureau,

         Defendant.


                                  [PROPOSED] ORDER

        Upon consideration of Defendant Consumer Financial Protection Bureau’s Motion to

Dismiss Plaintiff’s Amended Complaint for Lack of Subject-Matter Jurisdiction, dated March

22, 2021, it is hereby ORDERED that the motion is GRANTED. It is further ORDERED that

this action is DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED.




                                                  Amit P. Mehta
                                                  United States District Judge

DATE:
